DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 500, 505, 510, 515, 520, 525, 530, 535, 540, 545, 550, 555, 560, 565, 570, 575, 580, 585, 590.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Support for the “fluid delivery mechanism” has been provided in Specification paragraph [0029].

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 31-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 31 recites determining image metrics, analyzing changes in the image metrics, and determining a turbidity metric.  The limitation of determining one or more image metrics, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the 
Similarly, the limitation of analyzing changes in the image metrics, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “analyzing” in the context of this claim encompasses the user observing images over time. 
Further, the limitation of determining a turbidity metric for the target site, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “determining” in the context of this claim encompasses the user identifying information about the site.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite elements that amount to more than mere instructions to apply the exception.  Accordingly, no additional elements integrate the abstract idea into a practical application by imposing meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As such, the abstract idea is not integrated into a practical application and cannot provide an inventive concept. The claim is not patent eligible.
Claims 33-34 recite the limitations of estimating a blood content in a current image frame and identifying and classifying a particle in a current image frame, respectively.
These limitations, as drafted, are processes that, under the broadest reasonable interpretation, cover performance of the limitation in the mind. That is, nothing in either of the claim element precludes the steps from practically being performed in the mind.  For example, “estimating” in the context of Claim 33 encompasses the user observing blood in an image, while “identifying and classifying” in the context of Claim 34 encompasses the user noting the presence of a particle in an image.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  As detailed above, the judicial exception is not integrated into a practical application and is directed to an 
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 19-20, 31, 34-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20130243286 A1 by Radeva et al. (hereinafter “Radeva”).
Regarding Claim 16, Radeva discloses an endoscopic system (system 100; [0104]), comprising: an endoscopic imager configured to capture image frames of a target site within a living body (imaging unit 20; [0109]; Fig. 14); and a processor (processor 180) configured to: determine one or more image metrics for each one of a plurality of image frames captured over a time span (image data from frames in the image stream); analyze changes in the image metrics over the time span (image data collected over a period of time is manipulated or analyzed; [0108-110]); and determine a turbidity metric for the target site based on the analyzed changes in the image metrics (classifying a region based on detecting frames containing turbid media; [0054, 113-114]; Fig. 1).
Regarding Claim 19, Radeva discloses the endoscopic system of claim 16.  Radeva further discloses wherein the processor is further configured to: identify and classify a particle in a current image frame (detecting contents in the intestine based on texture; [0072]).
Regarding Claim 20, Radeva discloses the endoscopic system of claim 19.  Radeva further discloses: a display configured to annotate the current image frame with the turbidity metric (image monitor 18 displays image frames and image data; [0108]).
Claim 31, Radeva discloses a method, comprising: determining one or more image metrics for each one of a plurality of image frames of a target site within a living body captured over a time span (imaging unit 20 collects image data over a period of time; [0109]; Fig. 14); analyzing changes in the image metrics over the time span (manipulating and analyzing image data; [0108-110]); and determining a turbidity metric for the target site based on the analyzed changes in the image metrics (classifying a region based on detecting frames containing turbid media; [0054, 113-114]; Fig. 1).
Regarding Claim 34, Radeva discloses the method of claim 31.  Radeva further discloses: identifying and classifying a particle in a current image frame (detecting contents in the intestine based on texture; [0072]).
Regarding Claim 35, Radeva discloses the method of claim 34.  Radeva further discloses: annotating the current image frame with the turbidity metric (image monitor 18 displays image frames and image data; [0108]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17-18, 21, 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Radeva in view of US 20080273787 A1 by Ducksbury et al. (hereinafter “Ducksbury”).
Regarding Claim 17, Radeva discloses the endoscopic system of claim 16.  Radeva does not disclose wherein the image metrics are image entropy metrics including a red entropy metric and a cyan entropy metric.  However, Ducksbury discloses a method of automatically selecting image tiles using an overall RGB image and an entropy image.  In addition to the entropy values corresponding to the RGB image, an entropy value for a cyan image is used to measure tile features ([0012-16, 91]; Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the 
Regarding Claim 18, Radeva as modified by Ducksbury discloses the endoscopic system of claim 17.  Radeva further discloses wherein the processor is further configured to: estimate a blood content in a current image frame (SVM classifier identifies the presence of blood in each frame for analysis; [0073-83]; Fig. 3); and alter the current image frame to mitigate a visual effect of the blood content and enhance a remainder of the current image frame (classification using a comparison of turbid frames with clear frames and dark frames; [0081-82]).
Regarding Claim 21, Radeva discloses the endoscopic system of claim 20.  Radeva further discloses annotating the current image frame with the particle classification (images are displayed with image data including classification; [0073, 107-108]).
Radeva does not disclose wherein the display is further configured to: bracket the identified particle.  However, Ducksbury discloses displaying the identified regions 6 as the tiles ([0047]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Radeva with the identified display regions as disclosed by Ducksbury with the benefit of automating the identification process for image regions (Ducksbury [0003]).
Regarding Claim 32, Radeva discloses the method of claim 31.  Radeva does not disclose wherein the image metrics are image entropy metrics including a red entropy metric and a cyan entropy metric.  However, Ducksbury discloses a method of automatically selecting image tiles using an overall RGB image and an entropy image.  In addition to the entropy values corresponding to the RGB image, an entropy value for a cyan image is used to measure tile features ([0012-16, 91]; Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the information collected by the device disclosed by Radeva to include entropy images as disclosed by Ducksbury with the benefit of measuring features in a cancer grading process or in a steroid/protein expression analysis (Ducksbury [0015-16]). 
Regarding Claim 33, Radeva as modified by Ducksbury discloses the method of claim 32.  Radeva further discloses: estimating a blood content in a current image frame (SVM classifier identifies .

Claims 23-26, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Radeva in view of US 20180271615 A1 by Mahadik et al. (hereinafter “Mahadik”).
Regarding Claim 23, Radeva discloses an endoscopic system (system 100; [0104]), comprising: an endoscopic imager configured to capture image frames of a target site within a living body (imaging unit 20; [0109]; Fig. 14); and a processor (processor 180) configured to: determine a turbidity metric for at least one image from the imager; determine a fluid delivery adjustment for the irrigation fluid based on the turbidity metric (classifying a region based on detecting frames containing turbid media; [0054, 113-114]; Fig. 1).
Radeva does not disclose a fluid delivery mechanism or adjusting fluid delivery based on a fluid delivery adjustment.  However, Mahadik discloses a surgical system for improving video images during surgery in which a surgical system 10 includes a fluid input system 18 for providing fluid to a surgical site 16 and a suction system 20 for suctioning fluid from the site.  System controller 30 communicates with each system as well as camera and video control units to independently adjust the supply of fluid that is provided and removed from the site ([0027-28]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Radeva with the fluid delivery mechanism and adjustment disclosed by Mahadik with the benefit of adjusting the fluid supply and suction amount based on the requirements of the procedure (Mahadik [0032]).
Regarding Claim 24, Radeva as modified by Mahadik discloses the endoscopic system of claim 23.  Radeva does not disclose wherein the processor is further configured to: determine a type of interventional activity based on a feature detection identifying an intervention instrument.  However, Mahadik discloses a surgical system automatically detecting smoke and activating the system controller 30 to subsequently automate an additional piece of equipment as necessary ([0033]; Figs. 2-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device 
Regarding Claim 25, Radeva as modified by Mahadik discloses the endoscopic system of claim 24.  Radeva does not disclose wherein the processor is further configured to: determine a phase of the interventional activity; and adjust the fluid delivery provided by the fluid delivery mechanism based on the phase of the interventional activity.  However, Mahadik discloses fluid input system 18 for providing fluid to a surgical site 16 and suction system 20 for suctioning fluid from the site.  System controller 30 communicates with each system as well as camera and video control units to independently adjust the supply of fluid that is provided and removed from the site.  During a procedure, the activation of each system can be adjusted based on the state of the surgical site 16 and the captured images ([0027-28, 32]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Radeva with the intervention response disclosed by Mahadik with the benefit of performing a surgical procedure more easily and reducing the associated risks and potential errors (Mahadik [0033]).
Regarding Claim 26, Radeva as modified by Mahadik discloses the endoscopic system of claim 23.  Radeva further discloses wherein the processor is further configured to: identify and classify a particle in a current image frame (detecting contents in the intestine based on texture; [0072]).  
Radeva does not disclose adjusting the fluid delivery provided by the fluid delivery mechanism based on the particle classification.  However, Mahadik discloses fluid input system 18 for providing fluid to a surgical site 16 and suction system 20 for suctioning fluid from the site.  System controller 30 communicates with each system as well as camera and video control units to independently adjust the supply of fluid that is provided and removed from the site.  During a procedure, the activation of each system can be adjusted based on the state of the surgical site 16 and the captured images ([0027-28, 32]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Radeva with the intervention response disclosed by Mahadik with the benefit of performing a surgical procedure more easily and reducing the associated risks and potential errors (Mahadik [0033]).
Claim 28, Radeva as modified by Mahadik discloses the endoscopic system of claim 23.  Radeva further discloses wherein the processor is further configured to: determine a blood metric for the at least one image (SVM classifier identifies the presence of blood in each frame for analysis; [0073-83]; Fig. 3).
Radeva does not disclose adjusting the fluid delivery provided by the fluid delivery mechanism based on the blood metric.  However, Mahadik discloses fluid input system 18 for providing fluid to a surgical site 16 and suction system 20 for suctioning fluid from the site.  System controller 30 communicates with each system as well as camera and video control units to independently adjust the supply of fluid that is provided and removed from the site.  During a procedure, the activation of each system can be adjusted based on the state of the surgical site 16 and the captured images ([0027-28, 32]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Radeva with the intervention response disclosed by Mahadik with the benefit of performing a surgical procedure more easily and reducing the associated risks and potential errors (Mahadik [0033]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Radeva in view of Ducksbury as applied to claim 21 above, and further in view of US 20180177561 A1 by Mintz et al. (hereinafter “Mintz”).
Regarding Claim 22, Radeva as modified by Ducksbury discloses the endoscopic system of claim 21.  Modified Radeva does not disclose wherein the identified particle is a kidney stone and the classification relates to a size of the kidney stone.  However, Mintz discloses a method of estimating a size of an object within a lumen by detecting the presence of an object such as a kidney stone and capturing image data to estimate the size of the object ([0084-85]; Fig. 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Radeva with the estimation method disclosed by Mintz with the benefit of estimating the size of an object with improved accurary (Mintz [0085]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Radeva in view of Mahadik as applied to claim 26 above, and further in view of Mintz.
Regarding Claim 27, Radeva as modified by Mahadik discloses the endoscopic system of claim 26.  Modified Radeva does not disclose wherein the particle is a kidney stone and the particle classification relates to a size of the kidney stone.  However, Mintz discloses a method of estimating a size of an object within a lumen by detecting the presence of an object such as a kidney stone and capturing image data to estimate the size of the object ([0084-85]; Fig. 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Radeva with the estimation method disclosed by Mintz with the benefit of estimating the size of an object with improved accurary (Mintz [0085]).

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Radeva in view of Mahadik as applied to claim 28 above, and further in view of Ducksbury.
Regarding Claim 29, Radeva as modified by Mahadik discloses the endoscopic system of claim 28.  Modified Radeva does not disclose wherein the processor is further configured to: determine image entropy metrics for the at least one image.  However, Ducksbury discloses a method of automatically selecting image tiles using an overall RGB image and an entropy image.  In addition to the entropy values corresponding to the RGB image, an entropy value for a cyan image is used to measure tile features ([0012-16, 91]; Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the information collected by the device disclosed by Radeva to include entropy images as disclosed by Ducksbury with the benefit of measuring features in a cancer grading process or in a steroid/protein expression analysis (Ducksbury [0015-16]). 
Regarding Claim 30, Radeva as modified by Mahadik and Ducksbury discloses the endoscopic system of claim 29.  Radeva further discloses wherein the turbidity metric (classifying a region based on detecting frames containing turbid media; [0054, 113-114]; Fig. 1) and the blood metric are determined (SVM classifier identifies the presence of blood in each frame for analysis; [0073-83]; Fig. 3).
Radeva does not disclose the turbidity metric and the blood metric based in part on the image entropy metrics.  However, Ducksbury discloses a method of automatically selecting image tiles using an .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20090171148 A1
US 20120316421 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795